Citation Nr: 1645200	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  16-32 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a rib condition to include as secondary to service connected residuals of fracture of left fibula head with degenerative joint disease (DJD).

2.  Entitlement to service connection for a right shoulder condition to include as secondary to service connected residuals of fracture of left fibula head with DJD. 

(The issues of an increased rating for a left knee disability and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to April 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a Board videoconference hearing in September 2016 and a copy of that transcript is of record.

As noted on the first page, the issues of an increased rating for a left knee disability, and entitlement to a TDIU are the subject of a separate decision.  The Veteran provided testimony as to those issues before a different Veterans Law Judge (VLJ) in August 2015.  Consequently, those issues will be decided in a separate decision to be signed by that VLJ.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated through February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a chronic rib condition.

2.  The Veteran's right shoulder condition did not manifest during or as a result of military service; and is not causally related to his service-connected residuals of fracture of left fibula head with DJD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a rib condition to include as secondary to service connected residuals of fracture of left fibula head with DJD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  The criteria for service connection for a right shoulder condition to include as secondary to service connected residuals of fracture of left fibula head with DJD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  Here, the notice requirements were accomplished by a letter sent in October 2015, prior to the initial rating decision.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in December 2015 and April 2016.  The Board finds that, when taken together, the opinions are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that his claimed rib and right shoulder conditions are related to his service-connected residuals of fracture of left fibula head with DJD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].
In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year and three years, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen, 7 Vet. App. at 439.  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310 (b).

The Board notes, however, that the RO has considered, and developed, these claims on both direct and secondary service connection theories of entitlement.  To give the Veteran every consideration in connection with the current appeals, the Board will do likewise.
The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

Rib Condition

The Veteran contends that he suffers from a rib condition which was the result of his service-connected residuals of fracture of left fibula head with DJD.  

Service treatment records were negative for complaints, treatments or diagnoses related to any rib condition.  Post-service clinical records reflect that the Veteran suffered a fall which resulted in contusions and possibly fractured ribs.  November 2008 private treatment records reflect that upon examination, the physician found "no acute rib fractures, at least no fractures of bone."  The physician reported that the radiological evidence revealed what could be old and healed fractures, but no acute bone fractures.  He noted that he could not "rule out a fracture of the costochondral cartilage of the tenth rib."  A July 2009 VA treatment note reflects that the Veteran was seen for a follow up for "recently broken lower rib after a fall."  An April 2015 private treatment note reflects that the Veteran had slight tenderness along his ribs. 

During the December 2015 VA examination, the Veteran reported that he previously fell as a result of a weak knee and fractured his rib, but that his "ribs don't bother [him]."  The examiner noted that the Veteran previously suffered from a fractured rib, but did not note any chronic residuals. 

During the appeal period, the Veteran submitted multiple statements reporting various falls that he suffered.  The Veteran stated that he believed he injured his ribs as a result of his falls which he contends were the result of his service connected left knee condition. 
At the September 2016 hearing, the Veteran testified that he had fallen multiple times as a result of his left knee condition and that he believed one of his falls resulted in fractured ribs.  The Veteran's son testified that while he had suffered from contusions as a result of his falls, that the Veteran had never been diagnosed with a chronic disability or condition of his ribs. 

In the absence of proof of a current disability to the ribs, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In the absence of any competent evidence of a chronic rib condition during the appeal period, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a rib condition due to disease or injury, the Board must deny the Veteran's claim. 

As noted above, the Veteran has previously complained of generalized discomfort as a result of his prior falls, but that his ribs no longer bother him.  However, a claim of service connection for discomfort or pain alone cannot be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Further, although the December 2015 examination notes that the Veteran has a history of rib fractures, this appears to be based on the Veteran's subjective reports and the doctor did not indicate any objective indications or diagnosis of a residual rib disability. 

In so finding, the Board notes the Veteran is competent to report on symptoms but not to provide an opinion as to the presence of a current disability, as he does not have the requisite medical expertise.  In this regard, the presence of such disability is a complex medical question as it involves more than just lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay evidence of symptoms is not enough; there must be a diagnosed disability.  The post-service VA and private treatment records are negative for objective findings related to any current chronic rib condition.  Any assertions from the Veteran are outweighed by the objective clinical findings and conclusions made by medical professionals. 

Without a diagnosed chronic rib condition, service connection for such disability cannot be granted under any theory of entitlement.  Further, even assuming that the Veteran had a rib condition, the December 2015 VA examiner opined that the Veteran's prior rib fractures were not the result of the Veteran's service connected condition.  Therefore, the Board finds that the evidence of record does not support a grant of service connection.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a rib condition must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.         § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Right shoulder Condition

The Veteran contends that he suffers from a right shoulder condition which was the result of his service-connected residuals of fracture of left fibula head with DJD.  

The Veteran has current diagnoses of bursitis and contusions as illustrated by the December 2015 VA examination and degenerative arthritis as illustrated by the April 2016 VA examination. 

The Board notes that the Veteran does not contend and the evidence does not show that his right shoulder condition is related to his military service.  Therefore direct service connection is not warranted.  In addition, in regards to presumptive service connection and continuity of symptoms, the Veteran does not contend and the evidence of record does not show that he has suffered from chronic symptoms since service or that his right shoulder condition manifested to a compensable degree within a year of separation.  

In regards to secondary service connection, a September 1946 rating decision granted service connection for simple residuals of fracture of left fibula.  Therefore, the Veteran's claim turns on whether his currently diagnosed right shoulder condition is related to his service-connected residuals of fracture of left fibula head with DJD. 

Service treatment records are silent for any complaints, treatment or diagnosis of any right shoulder conditions.  Post-service treatment records reflect that the Veteran suffers from right shoulder pain and stiffness.  An April 2015 private treatment note reflects the physician's observations that there was no gross deformity of the Veteran's shoulder and that the Veteran had satisfactory strength in internal and external rotation and that his shoulder appeared to be stable with minimal tenderness to palpation, but that there may be "slight weakness in abduction."

During the December 2015 examination, the Veteran reported a fall that he suffered which resulted in a contusion of his right shoulder.  The Veteran also reported that he had been previously treated for bilateral shoulder bursitis, but that his shoulders were not bothersome and he suffered no pain.  While the examiner opined that the Veteran's right shoulder condition is at least as likely as not proximately due to or the result of the Veteran's service connected condition, his rationale was that there was no evidence to link his bursitis to his left leg fracture in service.  The examiner explained that the Veteran fell and suffered a right shoulder contusion, but that there is no evidence that the Veteran had long term sequela as a result of his fall.  Further, there is no documentation in the Veteran's post service treatment records that his bursitis was related to his service connected condition or that his use of a cane resulted in his right shoulder conditions. 

At the April 2016 VA examination, the Veteran reported that he had fallen several years prior and injured his right shoulder.  The examiner found that the Veteran suffered from degenerative arthritis in his right shoulder.  The examiner opined that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner provided the rationale that the Veteran's private treatment records indicate that he had decreased strength and range of motion of his right shoulder in July 2006 and that he had advanced DJD at that time.  The examiner found that there was no evidence that the Veteran's shoulder condition had worsened after his fall in 2009 and that while the Veteran continued to have decreased range of motion, weakness, and pain; he also had significant issues in 2006, prior to his fall. 

During the September 2016 hearing, the Veteran testified that he fell and landed on his shoulder.  He testified that his shoulder bothered him and that he could not pick items up like he once did. 

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, their knowledge and skill in analyzing the data, and their medical conclusions.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physicians' access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295; Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the December 2015 and April 2016 VA opinions were provided by VA examiners who possess the necessary education, training, and expertise to do so.  Additionally, the opinions reflect a review of the Veteran's record and are accompanied by sufficient explanations.  The Board acknowledges that the December 2015 VA examiner wrote that the Veteran's right shoulder condition was at least as likely as not proximately due to or the result of his service connected conditions.  However, based on the examiner's rationale, the Board finds that the December 2015 examiner clearly meant to note a negative opinion.  Together, the December 2015 and the April 2016 VA medical opinions are dispositive of the nexus question in this case.  Notably, the examiners discussed the Veteran's medical history and lay assertions but ultimately concluded that it is less likely as not that the Veteran's right shoulder condition has been caused or aggravated by his service connected left knee condition.  For these reasons, the Board finds that the VA examiners' opinions are of great probative value and the Veteran's contention that his right shoulder condition is due to his service connected residuals of fracture of left fibula head with DJD is not sufficient to outweigh the medical examiners' direct refutation of that contention.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board also acknowledges that the Veteran's private physican noted in July 2016 that the Veteran's left knee osteoarthritis was so severe that it would cause weakness and giving way of the leg and falls.  However, he did not opine as to any relationship between the Veteran's service connected knee condition and his right shoulder condition.  Thus, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two with an analysis that the Board can consider and weigh against the contrary opinions provided by the December 2015 and April 2016 VA examiners.  See Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 124.  Consequently, the only probative medical opinions of record are negative.  

The Board acknowledges the Veteran's assertion that his right shoulder condition is related to his service-connected residuals of fracture of left fibula head with DJD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, determining the etiology of degenerative arthritis or bursitis, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disability requires medical expertise that the Veteran has not demonstrated because the cause of his condition is a complex medical question thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board assigns no probative value to the Veteran's assertions that his right shoulder condition is in any way related to his service-connected residuals of fracture of left fibula head with DJD. 

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R.          § 3.102 (2015), Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a rib condition, to include as secondary to service-connected residuals of fracture of left fibula head with DJD, is denied.

Service connection for a right shoulder condition, to include as secondary to service-connected residuals of fracture of left fibula head with DJD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


